NOTICE OF ALLOWABILITY
Claims 1, 2, and 4–11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant argues that, even if Vellore is understood as disclosing the use of both thermocouples and RTD sensors, Vellore does not disclose what is claimed because Vellore is explicit that it uses either one for measuring an average temperature, while also teaching away from measuring a local temperature. More specifically, Vellore suggests that multiple thermal sensing devices should be formed in a pattern along a heating element to determine this average temperature. Applicant notes the Office’s previous position, which is that a thermocouple by definition would sense local temperature.
Analyzing the claim in light of Applicant’s argument, claim 1 particularly recites “a temperature sensor,” which alone given “comprising” in the preamble would suggest “at least one temperature sensor,” but because the claim more fully recites “a temperature sensor to sense a local temperature,” and further because the claim requires that its controller “control the resistive heater based on . . . the local temperature,” it is only fair to understand the claim such that a locally sensed temperature is necessarily singular, which comports with Applicant’s disclosure and is contrary to Vellore. Therefore, Applicant’s arguments are persuasive.
Applicant did not make this point in the remarks, but though the Office previously relied upon the idea that an RTD sensor would inherently sense an average temperature, after further consideration, the Office sees that this is only sometimes true (as in the case of Vellore since it uses a plurality of nearby RTDs for determining an average temperature), but the claim is even more specific since it requires that the average temperature be determined based on the resistance of the resistive heater itself, meaning the claim requires that the resistive heater be used as an RTD, which is only fairly done where the heater is, as mentioned in Applicant’s disclosure, a temperature coefficient of resistance heater.

Hashemian (US Pub. 2011/0299562) discloses using both thermocouples and RTDs, but does not disclose them being used in a heater zone with a resistive heater.
Jin et al. (US Pub. 2015/0253051) suggests using both a thermocouple and an RTD as part of a model predictor for controlling a heater, but does not suggest a combination of local and average temperature sensing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J NORTON/Examiner, Art Unit 3761